5. A new strategy for Afghanistan (
Before the vote on paragraph 30:
(FR) Madam President, the Group of the Greens/European Free Alliance would like the first word of the last sentence in paragraph 30 to be modified, replacing 'welcomes' with 'notes'.
rapporteur. - Madam President, following talks with other political groups, I propose to change the text of paragraph 66 to the following: 'Notes the involvement of the Pakistan Intelligence Service (ISI) aimed at making sure that Pakistan, too, gets a satisfactory outcome from any peace dividend'.
rapporteur. - I propose to change all the text in the third part of paragraph 71 to the following: 'and to ensure that drones, special forces and local militias against Taliban leaders are used according to General Petraeus' orders for zero tolerance on the loss of innocent civilians' lives'.